DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Application filed June 29, 2020 is presented for examination. Claims 1-20 are pending. Claims 1, 14 and 18 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the selectively reflecting layer has a maximum reflectivity in a wavelength range of 700 to 850 nm at an incidence angle of 5o and has a peak with a reflectivity of 15% or more in a wavelength range of 470 to 540 nm, and the selectively reflecting layer further has two or more peaks of reflectivity in a wavelength range of 540 to 700 nm as set forth in independent claims 1, 14 and 18.
	Dependent claims 2-13, 15-17, 19 and 20 being further limiting to the independent claims 1, 14 and 18 respectively are also allowed. 
	The closet prior art, Tanaka et al., US Patent Application Publication No 2017/0235030 teaches at least two laminated light reflecting layers including at least one of light reflecting layers PRL-1 to PRL-3 that a central reflection wavelength of 400 nm-500 nm, 500 nm-600 nm, and 600 nm-700 nm, respectively, and a reflectance to ordinary light at the central reflection wavelength of 5%-25%. The at least two light reflecting layers have central reflection wavelengths that are different from each other. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THUY N PARDO/Primary Examiner, Art Unit 2691